DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 6, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grossinger et al. (US Pub. 20170074720 and hereafter Grossinger) in view of Sasuga (US Pub. 20050243237). 
As per claim 1, Grossinger teaches (in figure 2) an optical sensing device configured to detect an object or features of the object (paragraph 54), the optical sensing device comprising: a structured light projector (shown in figure 2) configured to project a structured light (paragraph 55) to the object and comprising: a light source (15) configured to emit a light beam; a diffractive optical element (2 see paragraph 63 and 83) disposed on a path of the light beam and configured to generate diffraction patterns so as to form the structured light; and a liquid crystal lens module (1 see paragraph 77) disposed on at least one of the path of the light beam and a path of the structured light and capable of controlling between at least two focusing state (see paragraph 59), wherein when the liquid crystal lens module is in each of the at least two focusing states (see paragraph 77), the light beam is transformed as the structured light by passing through the liquid crystal lens module and the diffractive optical element (see paragraph 83); wherein the liquid crystal lens module is an active lens comprising a liquid crystal layer, wherein orientations of liquid crystal molecules in the liquid crystal layer are tunable (see paragraph 77) and a sensor, disposed adjacent to the structured light projector, configured to sense a reflected light, wherein the reflected light is reflection of the structured light from the object (see paragraph 59).

However, Sasuga teaches (in figures 1 and 3-4) an active liquid crystal lens (12) with a variable focal point (see paragraphs 34 and 54) which is a refractive lens comprising a liquid crystal layer (33) having uniform thickness (see figure and paragraph 45), wherein orientations of liquid crystal molecules in the liquid crystal layer are tunable (see paragraphs 44-49), and an alignment layer is formed in the liquid crystal layer to control a pretilt angle or a polar angle of the liquid crystal molecules in the liquid crystal layer (see paragraph 34). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the liquid crystal lens module in Grossinger with the liquid crystal lens module taught by Sasuga. 
The motivation would have been to provide a lens with a wide range of focal lengths as taught by Sasuga (see paragraph 38). 
As per claim 5, Grossinger in view of Sasuga teaches that the refractive lens (12 from Sasuga) further comprises a patterned structure (34 and 35 from Sasuga) disposed on at least one side of the liquid crystal layer. 
As per claim 6, Grossinger in view of Sasuga teaches that the patterned structure (34 and 35 from Sasuga) comprises patterned electrodes disposed on at least one side of the liquid crystal layer to control voltage distribution in the liquid crystal layer, wherein the patterned electrodes 
As per claim 10, Grossinger teaches (in figure 2) a structured light projector comprising: a light source (15), configured to emit a light beam; a diffractive optical element (2 see paragraphs 63 and 83) disposed on a path of the light beam and configured to generate diffraction patterns so as to form a structured light (paragraph 55); and a liquid crystal lens module (1 see paragraph 77), disposed on at least one of the path of the light beam and a path of the structured light, capable of controlling between at least two focusing state (see paragraph 59), wherein when the liquid crystal lens module is in each of the at least two focusing states (see paragraph 77), the light beam is transformed as the structured light by passing through the liquid crystal lens module and the diffractive optical element (see paragraph 83) wherein the liquid crystal lens module is an active lens comprising a liquid crystal layer, wherein orientations of liquid crystal molecules in the liquid crystal layer are tunable (see paragraph 77). 
Grossinger does not specifically teach that the active liquid crystal lens module is an active refractive lens comprising a liquid crystal layer having uniform thickness, wherein orientations of liquid crystal molecules in the liquid crystal layer are tunable, and an alignment layer is formed in the liquid crystal layer to control a pretilt angle or a polar angle of the liquid crystal molecules in the liquid crystal layer. 
However, Sasuga teaches (in figures 1 and 3-4) an active liquid crystal lens (12) with a variable focal point (see paragraphs 34 and 54) which is a refractive lens comprising a liquid crystal layer (33) having uniform thickness (see figure and paragraph 45), wherein orientations of liquid crystal molecules in the liquid crystal layer are tunable (see paragraphs 44-49), and an 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the liquid crystal lens module in Grossinger with the liquid crystal lens module taught by Sasuga. 
The motivation would have been to provide a lens with a wide range of focal lengths as taught by Sasuga (see paragraph 38). 
As per claim 14, Grossinger in view of Sasuga teaches that the refractive lens (12 from Sasuga) further comprises a patterned structure (34 and 35 from Sasuga) disposed on at least one side of the liquid crystal layer. 
As per claim 15, Grossinger in view of Sasuga teaches that the patterned structure (34 and 35 from Sasuga) comprises patterned electrodes disposed on at least one side of the liquid crystal layer to control voltage distribution in the liquid crystal layer, wherein the patterned electrodes are hole patterned electrodes, curved electrodes or pixilated electrodes (see figures 3-4 and paragraphs 43-49 in Sasuga).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grossinger et al. (US Pub. 20170074720 and hereafter Grossinger) and Sasuga (US Pub. 20050243237) as applied to claims 6 and 16 respectively above and in further view of Wu (US Pub. 20150077669). 
As per claims 7 and 16, Grossinger in view of Sasuga does not specifically teach that the liquid crystal lens module further comprise high impedance material layers disposed adjacent to the patterned electrodes to provide a continuous variation of voltage distribution in the liquid crystal layer.

It would have been obvious to one of ordinary skill in the art at the time of filing to include the high impedance material layers from Wu in the device of Grossinger in view of Sasuga.
The motivation to include the high impedance material would have been to provide a smoother phase retardation curve as taught by Wu (see paragraph 49).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871